COLE, Judge.
The issue in this personal injury case is whether or not the award of $1,500 for pain and suffering is so low as to be an abuse of the trial court’s discretion. We conclude it is not and therefore affirm.
This case involved a rear-end collision wherein a car being driven by defendant, W.J. Miller, collided with an automobile being driven by plaintiff, Ernest Garner. Plaintiff filed suit complaining of neck and back injuries. Medical evidence at- trial showed plaintiff was diagnosed initially as having a “mild strain to the lower back.” X-rays taken immediately after the accident showed signs of early degenerative disc disease which the medical experts stated develops gradually over a period of many years. The trial court awarded $1,500 for plaintiff’s pain and suffering and other sums (not an issue here) for medical expenses and property damage. Plaintiff appealed as to the general award.
In assessing damages much discretion is left to the trier of fact. Perniciaro v. Brinch, 384 So.2d 392 (La.1980); La.Civil Code art. 1934(3). Each personal injury case must be evaluated according to its own peculiar facts and circumstances in determining the amount of damages sustained. Profit v. Linn, 346 So.2d 253 (La.App. 1st Cir.1977); Jordan v. Travelers Insurance Company, 257 La. 995, 245 So.2d 151 (1971). While we find the award in this case to be conservative, in light of the evidence presented at trial, it is not so low as to be an abuse of the court’s discretion. Therefore, we affirm the judgment of the trial court. Costs are to be paid by appellant.
AFFIRMED.